DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 04/15/2020 have been considered by the Examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 11
Regarding claim(s) 2 and 11, a limitation "wherein detecting the preliminary second conversion value occurs simultaneously to detecting the preliminary second conversion value" renders the claim indefinite because it is unclear what the limitation means as both operands of simultaneous detecting are same “preliminary second conversion value”.   See MPEP § 2173.05(d). 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodner et al. (US 20160132091; hereinafter Bodner) in view of Seitz et al. (US 6246831).
Regarding claim 1, Bodner teaches in figure(s) 1-21 a method of operating an appliance comprising a first sensor and a second sensor, the method comprising: 
detecting a preliminary first conversion value at a first sensor input pin (sensor 1 200 1 pin connected to ADC 204; figure 7) electrically connected to an analog-to-digital converter (ADC 204); 
detecting a preliminary second conversion value at a second sensor input pin (sensor N 200n pin connected to ADC 204) electrically connected to the ADC (204) in electrical parallel with the first sensor input pin;

    PNG
    media_image1.png
    675
    449
    media_image1.png
    Greyscale

determining (@ comparator 252) a preliminary variation (para. 94 - threshold value may be a fixed value or may be based on a last decision from the comparator to implement a hysteresis function. To allow the setting of the threshold on the basis of the last decision, the output of the comparator 252 is connected also to the interface 208; figure 12) is less than (para. 73 - once the signal exceeds or falls below a threshold or lies inside a predefined window of values) or equal to a predetermined preliminary threshold (threshold @260); 
(R; para. 122 - external pull-up resistor R or an internal microcontroller pull-up resistor  … the integrated circuit 218 provides an open-drain output with an internal, active pull-up which eliminates the need for an external resistor; figures 13, 15) in electrical communication with the first sensor input pin; 
detecting a secondary first conversion value (200x with hall bias; figure 14) at the first sensor input pin during activation of the pull-up resistor (para. 122 - internal pull-up also allows using on this output pin a higher voltage than the sensor supply); 
detecting a secondary second conversion value (200y with hall bias; figure 14) at the second sensor input during activation of the pull-up resistor (para. 122 - internal pull-up also allows using on this output pin a higher voltage than the sensor supply; para. 128 - Depending on the power mode selected, the power management is performed on a regular basis. When an activation is to be performed, the biasing 304, 306, the accurate reset detector 308 and the oscillator 322 are activated as well as the Hall biasing 312 …Following the measurement, the power management part causes the system to enter the low-power mode again, for example by returning to the default settings); 
determining a secondary variation is less than or equal to a predetermined secondary threshold (para. 129 - comparing the Hall probe output with a middle DAC setting (MSB bit set), [0131] deciding, by the comparator, if the Hall probe value is below or above the DAC value, which causes the next bit (MSB-1) to be added or subtracted to the last value, [0132] continuing the comparison and adding/subtraction for all bits down to the LSB, [0133] continuing with the ASD converter on the LSB comparison for another eight clock cycles to average the noise of the Hall probe, [0134] performing this cycle four time while switching the current through the Hall probe in all four directions to average out the offset of the Hall probe); 
identifying a fault state (clm. 7 - determine an existence of a potential disturbance or failure when the digital signal generated by the analog-to-digital converter is outside the predefined range) in response to determining the secondary variation; and 
directing the appliance (para. 3 - Sensors may further be used in position and motion detectors, for example in home appliances, like washing machines, etc.) based on the determined fault state (clm. 7 - cause a change of the predefined event and/or the predefined criterion so that the wake-up circuit activates the sensor element and the analog-to-digital converter more frequently, or so that the sensor element and the analog-to-digital converter are continuously operated for a predefined period of time; clm. 20- wake-up circuit is configured to output a wake-up signal; figure 19).
Bodner does not teach explicitly variation between the primary first and second conversion values; variation between the secondary first and second conversion values.
However, Seitz teaches in figure(s) 1-2 variation between the primary first and second conversion values (@ standby - col. 55 lines 30-40 :- A standby condition is maintained by keeping a small gradient (thermocline) in the second chamber as measured by the difference between th1 and th2); variation between the secondary first and second conversion values (@thermistor calibration with fluid flow condition- col. 8 lines 48-67 :- each of the thermistors will attain substantially the same temperature, but perhaps with slight variations. The exact temperature of the water, measured by an accurate temperature measuring device, can then be used to correct the variations for use by the heaters control program. Those thermistors that read high can have a correction factor subtracted from their reading. Those thermistors that read low can have a correction factor added to their reading; col. 44 lines 1-22 :- if the thermistors need to be calibrated, they can be calibrated by a simple procedure that corrects for slight variations in thermistor readings.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bodner by having variation between the secondary first and second conversion values as taught by Seitz in order to provide comparing sensor values among themselves with appropriate threshold as evidenced by "method and apparatus for control of an instantaneous flow-through fluid heater system … a logic control method providing modulation of power in small steps to a plurality of heating elements retaining responsiveness to closed-loop control needs …control hardware and program provide self-diagnostic detection of an inoperative thermistor, stuck relay, or a failed triac or heating element …An improved means of sensing water level" (abstract of Seitz).

Regarding claim 2, Bodner teaches in figure(s) 1-21 the method of claim 1, wherein detecting the preliminary second conversion value occurs simultaneously to detecting the preliminary second conversion value (sensor 1, N outputs; para. 129 - comparing the Hall probe output with a middle DAC setting (MSB bit set), [0131] deciding, by the comparator, if the Hall probe value is below or above the DAC value).

Regarding claim 3, Bodner teaches in figure(s) 1-21 the method of claim 1, wherein the first sensor and the second sensor are temperature sensors (clm. 19 of Bodner - the sensor element comprises one or more magnetic sensors, the one or more magnetic sensors including at least one of a xMR sensor, a Hall sensor or a Spinning-Current-Hall-Sensor, or a sensor measuring physical quantities like voltages, temperatures, or currents for trimming or diagnosis purposes; figure 2 of Seitz - pin 204b/206b of temperature sensor 7b/thermistor Th1 and pin 204c/206c of temperature sensor 7c//thermistor Th2).

Regarding claim 4, Bodner in view of Seitz teaches the method of claim 3, 
Seitz additionally teaches in figure(s) 1-2 wherein the first sensor and the second sensor (7b, 7c; figures 1-2) are mounted to a water tank (col. 2 lines 35-60 :- temperature control of fluid in a tank;  monitoring temperature gradients by periodically heating the water).

Regarding claim 5, Bodner in view of Seitz teaches the method of claim 1, wherein activating the pull-up resistor (R) is initiated in response to detecting a predetermined number of determinations (@ cycle counter 224; figure 12) that a unique preliminary variation (para. 129 - comparing the Hall probe output with a middle DAC setting (MSB bit set), [0131] deciding, by the comparator, if the Hall probe value is below or above the DAC value) between corresponding preliminary first and second conversion values (@ standby - col. 55 lines 30-40 of Seitz :- A standby condition is maintained by keeping a small gradient (thermocline) in the second chamber as measured by the difference between th1 and th2) is less than or equal to the predetermined preliminary threshold (para. 92 of Bodner - output of the cycle counter 224 is coupled to the sensor bias 312 and to the bias 304 for causing starting/powering down of the system; The bias circuit and the reference circuit are coupled to the ADC 204; col. 43 lines 1-6, figure 19 of Seitz :- variable LCOUNT must be decremented all the way back to zero before the level detection flag is cleared).

Regarding claim 6, Bodner in view of Seitz teaches the method of claim 5, 
Seitz additionally teaches in figure(s) 1-2 wherein the predetermined number of determinations is greater than or equal to 100 consecutive preliminary variation determinations (col. 43 lines 10-14 :- variable LCOUNT increments until a threshold of 240 is reached or exceeded; figure 19).

Regarding claim 10, Bodner teaches in figure(s) 1-21 a method of operating an appliance comprising a first sensor and a second sensor, the method comprising: 
detecting a preliminary first conversion value from a first sensor input pin (sensor 1 200 1 pin connected to ADC 204; figure 7) electrically connected to an analog-to-digital converter (ADC 204); 
detecting a preliminary second conversion value from a second sensor input pin (sensor N 200n pin connected to ADC 204) electrically connected to the ADC (204) in electrical parallel with the first sensor input pin; 
determining (@ comparator 252) a preliminary variation (para. 94 - threshold value may be a fixed value or may be based on a last decision from the comparator to implement a hysteresis function. To allow the setting of the threshold on the basis of the last decision, the output of the comparator 252 is connected also to the interface 208; figure 12) is less than (para. 73 - once the signal exceeds or falls below a threshold or lies inside a predefined window of values) or equal to a predetermined preliminary threshold (threshold @260); 
activating a pull-up resistor (R; para. 122 - external pull-up resistor R or an internal microcontroller pull-up resistor  … the integrated circuit 218 provides an open-drain output with an internal, active pull-up which eliminates the need for an external resistor; figures 13, 15) in electrical communication with the first sensor input pin; 
identifying a fault state  (clm. 7 - determine an existence of a potential disturbance or failure when the digital signal generated by the analog-to-digital converter is outside the predefined range) in response based on a conversion value variation following activating the pull-up resistor (para. 94 - providing an external wake-up signal for activating the sensor and the ADC as well as the other processing circuits, like emergency wake-ups in case of a failure diagnosed by unit 260); and 
directing the appliance (para. 3 - Sensors may further be used in position and motion detectors, for example in home appliances, like washing machines, etc.) based on the determined fault state (clm. 7 - cause a change of the predefined event and/or the predefined criterion so that the wake-up circuit activates the sensor element and the analog-to-digital converter more frequently, or so that the sensor element and the analog-to-digital converter are continuously operated for a predefined period of time; clm. 20- wake-up circuit is configured to output a wake-up signal; figure 19).
Bodner does not teach explicitly variation between the primary first and second conversion values.
(@ standby - col. 55 lines 30-40 :- A standby condition is maintained by keeping a small gradient (thermocline) in the second chamber as measured by the difference between th1 and th2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bodner by having variation between the secondary first and second conversion values as taught by Seitz in order to provide comparing sensor values among themselves with appropriate threshold as evidenced by "method and apparatus for control of an instantaneous flow-through fluid heater system … a logic control method providing modulation of power in small steps to a plurality of heating elements retaining responsiveness to closed-loop control needs …control hardware and program provide self-diagnostic detection of an inoperative thermistor, stuck relay, or a failed triac or heating element …An improved means of sensing water level" (abstract).

Regarding claim 11, Bodner teaches in figure(s) 1-21 the method of claim 10, wherein detecting the preliminary second conversion value occurs simultaneously to detecting the preliminary second conversion value (sensor 1, N outputs; para. 129 - comparing the Hall probe output with a middle DAC setting (MSB bit set), [0131] deciding, by the comparator, if the Hall probe value is below or above the DAC value).

Regarding claim 12, Bodner teaches in figure(s) 1-21 the method of claim 10, wherein the first sensor and the second sensor are temperature sensors (clm. 19 of Bodner - the sensor element comprises one or more magnetic sensors, the one or more magnetic sensors including at least one of a xMR sensor, a Hall sensor or a Spinning-Current-Hall-Sensor, or a sensor measuring physical quantities like voltages, temperatures, or currents for trimming or diagnosis purposes; figure 2 of Seitz - pin 204b/206b of temperature sensor 7b/thermistor Th1 and pin 204c/206c of temperature sensor 7c//thermistor Th2).

Regarding claim 13, Bodner in view of Seitz teaches the method of claim 12, 
Seitz additionally teaches in figure(s) 1-2 wherein the first sensor and the second sensor (7b, 7c; figures 1-2) are mounted to a water tank (col. 2 lines 35-60 :- temperature control of fluid in a tank;  monitoring temperature gradients by periodically heating the water).

Regarding claim 14, Bodner in view of Seitz teaches the method of claim 10, wherein activating the pull-up resistor (R) is initiated in response to detecting a predetermined number of determinations (@ cycle counter 224; figure 12) that a unique preliminary variation (para. 129 - comparing the Hall probe output with a middle DAC setting (MSB bit set), [0131] deciding, by the comparator, if the Hall probe value is below or above the DAC value) between corresponding preliminary first and second conversion values (@ standby - col. 55 lines 30-40 of Seitz :- A standby condition is maintained by keeping a small gradient (thermocline) in the second chamber as measured by the difference between th1 and th2) is less than or equal to the predetermined preliminary threshold (para. 92 of Bodner - output of the cycle counter 224 is coupled to the sensor bias 312 and to the bias 304 for causing starting/powering down of the system; The bias circuit and the reference circuit are coupled to the ADC 204; col. 43 lines 1-6, figure 19 of Seitz :- variable LCOUNT must be decremented all the way back to zero before the level detection flag is cleared).

Regarding claim 15, Bodner in view of Seitz teaches the method of claim 14, 
Seitz additionally teaches in figure(s) 1-2 wherein the predetermined number of determinations is greater than or equal to 100 consecutive preliminary variation determinations (col. 43 lines 10-14 :- variable LCOUNT increments until a threshold of 240 is reached or exceeded; figure 19).

Claim(s) 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodner in view of Seitz, and further in view of Brodbeck et al. (US 20190063978).
Regarding claim(s) 7 and 16, Bodner in view of Seitz teaches the method of claim 1 and 10 respectively,
Bodner does not teach explicitly wherein the predetermined preliminary threshold is less than 1%.
However, Brodbeck teaches in figure(s) 1-11 wherein the predetermined preliminary threshold is less than 1% (water level 246 threshold <0.5% in figure 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bodner by having wherein the predetermined preliminary threshold is less than 1% as taught by Seitz in  a monitoring device for detecting a water level in a plurality of water tanks using a sensor engaged with the water tanks … continuously fill the water tanks based on the water level, and inform the operator of the water tanks having a water level lower than a user-configurable threshold" (abstract).

Regarding claim(s) 8 and 17, Bodner in view of Seitz and Brodbeck teaches in figure(s) 1-21 the method of claim 7 and 16 respectively, 
However, Brodbeck teaches in figure(s) 1-11 wherein the predetermined preliminary threshold is less than 0.5% (water level 246 threshold <0.5% in figure 8).

Regarding claim(s) 9 and 18, Bodner in view of Seitz and Brodbeck teaches in figure(s) 1-21 the method of claim 8 and 17 respectively, 
However, Brodbeck teaches in figure(s) 1-11 wherein the predetermined preliminary threshold is less than 0.25% (water level 244 threshold for tank 236/238 <0% in figure 8).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Riley et al. (US 11205554) discloses "Method For Tuning Work Function Using Surface Photovoltage And Producing Ultra-low-work-function Surfaces, And Devices Operational Therewith".
.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868